Exhibit 10.2


AMENDED & RESTATED TURTLE BEACH CORPORATION
2013 STOCK-BASED INCENTIVE COMPENSATION PLAN


1. Purpose of the Plan
The purpose of the Plan is to assist the Company, its Subsidiaries and
Affiliates in attracting and retaining valued Employees, Consultants and
Non-Employee Directors by offering them a greater stake in the Company’s success
and a closer identity with it, and to encourage ownership of the Company’s stock
by such Employees, Consultants and Non-Employee Directors. On and after the
Effective Date, no further grants shall be made under the Prior Plans, which
shall remain in effect solely as to outstanding Options thereunder.
2. Definitions
As used herein, the following definitions shall apply:
2.1. “Affiliate” means any entity other than the Subsidiaries in which the
Company has a substantial direct or indirect equity interest, as determined by
the Board.
2.2. “Award” means a grant of Common Stock, Deferred Stock, Restricted Stock,
Restricted Stock Units, Options or SARs under the Plan.
2.3. “Award Agreement” means the written agreement, instrument or document
evidencing an Award or Prior Plan Award, including any such item in an
electronic medium.
2.4. “Board” means the Board of Directors of the Company.
2.5. “Change in Control” means, after the Effective Date (and the consummation
of the transactions described in the Agreement and Plan of Merger by and among
the Company, Paris Acquisition Corp. and VTB Holdings, Inc., dated as of
August 5, 2013, which shall not be treated as a Change in Control for purposes
of the Plan), any of the following events:
(a) a “person” (as such term in used in Sections 13(d) and 14(d) of the 1934
Act), other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13D-3 under the 1934 Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding securities;
or
(b) during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in Section 2.5(a), Section 2.5(c) or
Section 2.5(d) hereof) whose election by the Board or





--------------------------------------------------------------------------------




nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously approved, cease for any reason to constitute a majority
thereof; or
(c) the Company merges or consolidates with any other corporation, other than in
a merger or consolidation that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; or
 
(d) the complete liquidation of the Company or the sale or other disposition of
all or substantially all of the Company’s assets.
(e) Notwithstanding anything in the Plan or an Award Agreement to the contrary,
if an Award is subject to Section 409A of the Code, no event that, but for this
Section, would be a Change in Control as defined in the Plan or the Award
Agreement, as applicable, shall be a Change in Control unless such event is also
a “change in control event” as defined in Section 409A of the Code.
2.6. “Code” means the Internal Revenue Code of 1986, as amended, and the
Treasury regulations promulgated thereunder. A reference to any provision of the
Code or the Treasury regulations promulgated thereunder shall include reference
to any successor provision of the Code or the Treasury regulations.
2.7. “Committee” means the committee designated by the Board to administer the
Plan under Section 4.
2.8. “Common Stock” means the common stock of the Company, par value $0.001 per
share, or such other class or kind of shares or other securities resulting from
the application of Section 13.
2.9. “Company” means Turtle Beach Corporation, a Nevada corporation, or any
successor corporation.
2.10. “Consultant” means an individual who renders services to the Company, a
Subsidiary or an Affiliate as a consultant, advisor or independent contractor.
2.11. “Deferral Period” means the period during which the receipt of a Deferred
Stock Award under Section 7 will be deferred.
2.12. “Deferred Stock” means Common Stock to be delivered at the end of a
Deferral Period and awarded by the Committee under Section 7.





--------------------------------------------------------------------------------




2.13. “Effective Date” means August 2, 2018. The Plan is hereby amended and
restated, effective as of August 2, 2018 to permit tax withholding in the
Committee’s sole discretion above the minimum applicable withholding tax rate
for federal (including FICA), state and local tax liabilities.
2.14. “Employee” means an individual, including an officer or director, who is
employed by the Company, a Subsidiary or an Affiliate.
2.15. “Fair Market Value” means the fair market value of Common Stock determined
by such methods or procedures as shall be established from time to time by the
Committee in good faith and in accordance with applicable law. Unless otherwise
determined by the Committee, the Fair Market Value of Common Stock shall mean,
on any given date, the closing price of a share of Common Stock on the principal
national securities exchange on which the Common Stock is listed on such date
or, if Common Stock was not traded on such date, on the last preceding day on
which the Common Stock was traded.
2.16. “Incentive Stock Option” means an Option or a portion thereof intended to
meet the requirements of an incentive stock option as defined in Section 422 of
the Code and designated as an Incentive Stock Option in the applicable Award
Agreement.
2.17. “1934 Act” means the Securities Exchange Act of 1934, as amended, and the
rules promulgated thereunder. A reference to any provision of the 1934 Act or
rule promulgated under the 1934 Act shall include reference to any successor
provision or rule.
2.18. “Non-Employee Director” means a member of the Board who meets the
definition of a “non-employee director” under Rule 16b-3(b)(3) promulgated by
the Securities and Exchange Commission under the 1934 Act.
 
2.19. “Non-Qualified Option” means an Option or a portion thereof not intended
to be an Incentive Stock Option and designated as a Non-Qualified Option in the
applicable Award Agreement.
2.20. “Option” means a right to purchase a specified number of shares of Common
Stock at a specified price awarded by the Committee under Section 10 of the
Plan.
2.21. “Participant” means any Employee, Consultant or Non-Employee Director who
receives an Award.
2.22. “Performance Cycle” means the period selected by the Committee during
which the performance of the Company, any Subsidiary, any Affiliate or any
business unit thereof, or any individual is measured for the purpose of
determining the extent to which a Performance Goal has been achieved.





--------------------------------------------------------------------------------




2.23. “Performance Goal” means a goal that must be met by the end of a period
specified by the Committee (but that is substantially uncertain of being met
before the grant of the Award) and that, in the case of Qualified
Performance-Based Awards, must be based upon any one or more of the following as
they relate to the Company, its Subsidiaries or Affiliates (or any business unit
or department thereof): (i) stock price, (ii) market share, (iii) sales,
(iv) earnings per share, (v) diluted earnings per share, (vi) diluted net income
per share, (vii) return on stockholder equity, (viii) costs, (ix) cash flow,
(x) return on total assets, (xi) return on capital or invested capital,
(xii) return on net assets, (xiii) operating income, (xiv) net income,
(xv) earnings (or net income) before interest, taxes, depreciation and
amortization, (xvi) improvements in capital structure, (xvii) gross, operating
or other margins, (xviii) budget and expense management, (xix) productivity
ratios, (xx) working capital targets, (xxi) enterprise value, (xxii) safety
record, (xxiii) completion of acquisitions or business expansion of the company,
our subsidiaries or affiliates (or any business unit or department thereof)
(xxiv) economic value added or other value added measurements, (xxv) expense
targets, (xxvi) operating efficiency, (xxvii) regulatory body approvals for
commercialization of products (xxviii) implementation or completion of critical
projects or related milestones, (xxix) quality control, (xxx) supply chain
achievements and (xxxi) marketing and distribution of products, in all cases,
whether measured absolutely or relative to an index or peer group. The Committee
shall have discretion to determine the specific targets with respect to each of
these categories of Performance Goals. Performance Goals with respect to Awards
that are not intended to be Qualified Performance-Based Awards may be based on
one or more of the preceding measures or any other measure that the Committee
may determine in its sole discretion. If the Committee determines that a change
in the business, operations, corporate structure or capital structure of the
Company, or the manner in which it conducts its business, or other events or
circumstances render the Performance Goals unsuitable, the Committee may modify
such Performance Goals or the related minimum acceptable level of achievement,
in whole or in part, as the Committee deems appropriate and equitable.
2.24. “Plan” means the Turtle Beach Corporation 2013 Stock-Based Incentive
Compensation Plan herein set forth, as amended from time to time.
2.25. “Prior Plans” means the 2010 Stock Option Plan of Parametric Sound
Corporation and the 2012 Stock Option Plan of Parametric Sound Corporation, in
each case as amended.
2.26. “Prior Plan Award” means an “Option” as defined in the applicable Prior
Plan.
2.27. “Qualified Performance-Based Award” means an Award or portion of an Award
that is intended to satisfy the requirements for “qualified performance-based
compensation” under Section 162(m) of the Code.
2.28. “Restricted Stock” means Common Stock awarded by the Committee under
Section 8 of the Plan.





--------------------------------------------------------------------------------




2.29. “Restricted Stock Unit” means the right to a payment in Common Stock or in
cash, or in a combination thereof, awarded by the Committee under Section 9 of
the Plan.
 
2.30. “Restriction Period” means the period during which Restricted Stock
awarded under Section 8 of the Plan and Restricted Stock Units awarded under
Section 9 of the Plan are subject to forfeiture.
2.31. “SAR” means a stock appreciation right awarded by the Committee under
Section 11 of the Plan.
2.32. “Subsidiary” means any corporation (other than the Company), partnership,
joint venture or other business entity of which 50% or more of the outstanding
voting power is beneficially owned, directly or indirectly, by the Company.
2.33. “Ten Percent Stockholder” means a person who on any given date owns,
either directly or indirectly (taking into account the attribution rules
contained in Section 424(d) of the Code), stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or a
Subsidiary.
3. Eligibility
Any Employee, Consultant or Non-Employee Director is eligible to receive an
Award.
4. Administration and Implementation of Plan
4.1. The Plan shall be administered by the Committee. Any action of the
Committee in administering the Plan shall be final, conclusive and binding on
all persons, including the Company, its Subsidiaries and Affiliates, their
Employees, Consultants and directors, Participants, persons claiming rights from
or through Participants and stockholders of the Company. No member of the
Committee shall be personally liable for any action, determination, or
interpretation taken or made in good faith by the Committee with respect to the
Plan, any Awards granted hereunder or any Prior Plan Awards, and all members of
the Committee shall be fully indemnified and protected by the Company in respect
of any such action, determination or interpretation.
4.2. Subject to the provisions of the Plan, the Committee shall have full and
final authority in its discretion (a) to select the Employees, Consultants and
Non-Employee Directors who will receive Awards pursuant to the Plan, (b) to
determine the type or types of Awards to be granted to each Participant, (c) to
determine the number of shares of Common Stock to which an Award will relate,
the terms and conditions of any Award granted under the Plan (including, but not
limited to, restrictions as to vesting, transferability or forfeiture,
exercisability or settlement of an Award and waivers or accelerations thereof,
and waivers of or modifications to performance conditions relating to an Award,
based in each case on such considerations as the Committee shall determine) and
all other matters to be determined in connection with an Award;





--------------------------------------------------------------------------------




(d) to determine whether, to what extent, and under what circumstances an Award
may be canceled, forfeited, or surrendered; (e) to determine whether, and to
certify that, Performance Goals to which the settlement of an Award is subject
are satisfied; (f) to correct any defect or supply any omission or reconcile any
inconsistency in the Plan, and to adopt, amend and rescind such rules and
regulations as, in its opinion, may be advisable in the administration of the
Plan; and (g) to construe and interpret the Plan and to make all other
determinations as it may deem necessary or advisable for the administration of
the Plan.
4.3. The Committee’s powers shall also include responsibility to determine the
effect, if any, of a Change in Control of the Company upon outstanding Awards.
Upon a Change in Control, the Committee may, at its discretion, (i) fully vest
any or all Awards made under the Plan, (ii) determine whether all applicable
Performance Goals have been achieved and the applicable level of performance,
(iii) cancel any outstanding Awards in exchange for a cash payment of an amount
(including zero) equal to the difference between the then Fair Market Value of
the Award less the option or base price of the Award, (iv) after having given
the Participant a reasonable chance to exercise any vested outstanding Options
or SARs, terminate any or all of the Participant’s unexercised Options or SARs,
(v) where the Company is not the surviving corporation, cause the surviving
corporation to assume all outstanding Awards or replace all outstanding Awards
with comparable awards or (vi) take such other action as the Committee shall
determine to be appropriate.
 
4.4. The Committee may impose on any Award or the exercise thereof, at the date
of grant or thereafter, such terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of the Participant’s termination of
employment or service with the Company or any Subsidiary or Affiliate; provided,
however, that the Committee shall retain full power to accelerate or waive any
such term or condition as it may have previously imposed, including, without
limitation, any vesting period. All Awards shall be evidenced by an Award
Agreement. The right of a Participant to exercise or receive a grant or
settlement of any Award, and the timing thereof, may be subject to such
Performance Goals as may be specified by the Committee.
4.5. To the extent permitted by applicable law, the Committee may delegate some
or all of its authority with respect to the Plan and Awards to any executive
officer of the Company or any other person or persons designated by the
Committee, in each case, acting individually or as a committee, provided that
the Committee may not delegate its authority hereunder to make awards to
Employees who are (i) “officers” as defined in Rule 16a-1(f) under the 1934 Act,
(ii) “covered employees” within the meaning of Section 162(m) of the Code or
(iii) officers or other Employees who are delegated authority by the Committee
pursuant to this Section. Any delegation hereunder shall be subject to the
restrictions and limits that the Committee specifies at the time of such
delegation or thereafter. The Committee may at any time rescind the authority
delegated to any person pursuant to this Section. Any action undertaken by any
such person or persons in accordance with the Committee’s delegation of
authority pursuant to this Section shall have the same force and effect as if
undertaken directly by the Committee.





--------------------------------------------------------------------------------




5. Shares of Stock Subject to the Plan
5.1. Subject to adjustment as provided in Section 13, the total number of shares
of Common Stock available for Awards and Prior Plan Awards under the Plan shall
be 2,862,500 plus the number of shares that were authorized but unissued under
the Prior Plans.
5.2. Subject to adjustment as provided in Section 13, (i) the maximum number of
shares of Common Stock available for Awards that are intended to be Incentive
Stock Options shall not exceed 1,362,500 and (ii) the maximum number of shares
of Common Stock available for Awards that may be granted to any individual
Participant shall not exceed 500,000 during any calendar year; provided that
Options granted, if any, in connection with the one-time Option exchange
approved by the Board in March 2015 shall not be included in determining whether
the individual annual limit for any Participant has been reached for calendar
year 2015.
5.3. If any shares subject to an Award or Prior Plan Award are forfeited or such
Award otherwise terminates, any shares counted against the number of shares
available for issuance pursuant to the Plan with respect to such Award or Prior
Plan Award shall, to the extent of any such forfeiture or termination, again be
available for Awards under the Plan; provided, however, that the Committee may
adopt procedures for the counting of shares relating to any Award to ensure
appropriate counting, avoid double counting, and provide for adjustments in any
case in which the number of shares actually distributed differs from the number
of shares previously counted in connection with such Award. SARs or Restricted
Stock Units to be settled in shares of Common Stock shall be counted in full
against the number of shares available for award under the Plan, regardless of
the number of shares of Common Stock issued upon settlement of the SAR or
Restricted Stock Unit. If any shares subject to an Award or Prior Plan Award are
retained or reacquired by the Company in payment of an exercise price or
satisfaction of a withholding or other tax obligation in connection with any
Award, such shares shall not be made available for future Awards under the Plan.
5.4. Any shares issued hereunder may consist, in whole or in part, of authorized
and unissued shares or treasury shares. Any shares issued by the Company through
the assumption or substitution of outstanding grants in connection with the
acquisition of another entity shall not reduce the maximum number of shares
available for delivery under the Plan.
6. Common Stock
An Award of Common Stock is a grant by the Company of a specified number of
shares of Common Stock to the Participant, which shares are not subject to
forfeiture except as set forth in Section 21. Upon the Award of Common Stock,
the Committee may direct the number of shares of Common Stock subject to such
Award be issued to the Participant, designating the Participant as the
registered owner. The Participant shall have all of the customary rights of a
stockholder with respect to the Award of Common Stock, including the right to
vote shares of the Common Stock and receive dividends with respect to the Common
Stock.





--------------------------------------------------------------------------------




7. Deferred Stock
An Award of Deferred Stock is an agreement by the Company to deliver to the
Participant a specified number of shares of Common Stock at the end of a
specified Deferral Period or Periods. Such an Award shall be subject to the
following terms and conditions:
7.1. Upon the Award of Deferred Stock, the Committee shall direct that the
number of shares subject to such Award be credited to the Participant’s account
on the books of the Company but that issuance and delivery of the same shall be
deferred until the date or dates provided in the Award Agreement. Prior to
issuance and delivery of the Deferred Stock, the Participant shall have no
rights as a stockholder with respect to any shares of Deferred Stock credited to
the Participant’s account.
7.2. During the Deferral Period, no dividend shall be paid with respect to
shares covered by a Deferred Stock Award and the Participant shall have no
future right to any dividend paid during the Deferral Period.
7.3. The Deferral Period may consist of one or more installments. Provided that
the Deferred Stock has not been previously forfeited, at the end of the Deferral
Period or any installment thereof, the shares of Deferred Stock applicable to
such installment, shall be issued and delivered to the Participant (or, where
appropriate, the Participant’s legal representative) in accordance with the
terms of the Award Agreement.
8. Restricted Stock
An Award of Restricted Stock is a grant by the Company of a specified number of
shares of Common Stock to the Participant, which shares are subject to
forfeiture upon the happening of specified events. Such an Award shall be
subject to the following terms and conditions:
8.1. Upon the Award of Restricted Stock, the Committee may direct the number of
shares of Common Stock subject to such Award be issued to the Participant or
placed in a restricted stock account (including an electronic account) with the
transfer agent and in either case designating the Participant as the registered
owner. The certificate(s), if any, representing such shares shall be physically
or electronically legended, as applicable, as to sale, transfer, assignment,
pledge or other encumbrances during the Restriction Period and, if issued to the
Participant, returned to the Company to be held in escrow during the Restriction
Period. In all cases, the Participant shall sign a stock power endorsed in blank
to the Company to be held in escrow during the Restriction Period.
8.2. During the Restriction Period, the Participant shall have the right to vote
shares of Restricted Stock. During the Restriction Period, no dividend shall be
paid with respect to the number of shares covered by a Restricted Stock Award
and the Participant shall have no future right to any dividend paid during the
Restriction Period.





--------------------------------------------------------------------------------




8.3. Provided that the Restricted Stock has not been previously forfeited, at
the end of the Restriction Period the restrictions imposed under the Award
Agreement shall lapse with respect to the number of shares specified thereunder,
and the legend, if any, imposed hereunder shall be removed and such number of
shares delivered to the Participant (or, where appropriate, the Participant’s
legal representative).
9. Restricted Stock Units
An Award of Restricted Stock Units is a grant by the Company of the right to
receive a payment in Common Stock or in cash, or in a combination thereof, that
is equal to the Fair Market Value of a share of Common Stock as of the date of
vesting or payment, as set forth in the applicable Award Agreement, which right
is subject to forfeiture upon the happening of specified events. Such an Award
shall be subject to the following terms and conditions:
9.1. Any amount payable upon the end of the Restriction Period with respect to a
Restricted Stock Unit shall be paid by the Company in shares of Common Stock, in
cash or in a combination of shares of Common Stock and cash, as determined by
the Committee in its sole discretion or as set forth in the Award Agreement.
9.2. Provided that the Restricted Stock Units have not been previously
forfeited, at the end of the Restriction Period the restrictions imposed under
the Award Agreement shall lapse with respect to the number of Restricted Stock
Units specified thereunder, and shares of Common Stock or cash with a value
equal to the Fair Market Value of the shares of Common Stock underlying such
Restricted Stock Units shall be delivered to the Participant (or, where
appropriate, the Participant’s legal representative).
10. Options
Options give a Participant the right to purchase a specified number of shares of
Common Stock from the Company for a specified time period at a fixed price.
Options may be either Incentive Stock Options or Non-Qualified Stock Options.
The grant of Options shall be subject to the following terms and conditions:
10.1. Option Price: The price per share at which Common Stock may be purchased
upon exercise of an Option shall be determined by the Committee, but shall be
not less than 100% of the Fair Market Value of a share of Common Stock on the
date of grant (or 110% of such Fair Market Value in the case of an Incentive
Stock Option granted to a Ten Percent Stockholder), unless the Option was
granted through the assumption of, or in substitution for, outstanding awards
previously granted by an entity acquired by the Company or any Subsidiary or
Affiliate or with which the Company or any Subsidiary or Affiliate combines.
10.2. Term of Options: The term of an Option shall in no event be greater than
ten years (five years in the case of an Incentive Stock Option granted to a Ten
Percent Stockholder).





--------------------------------------------------------------------------------




10.3. Incentive Stock Options: Each provision of the Plan and each Award
Agreement relating to an Incentive Stock Option shall be construed so that each
Incentive Stock Option shall be an incentive stock option as defined in
Section 422 of the Code, and any provisions of an Award Agreement that cannot be
so construed shall be disregarded. In no event may a Participant be granted an
Incentive Stock Option which does not comply with the grant and vesting
limitations prescribed by Section 422(b) of the Code. Incentive Stock Options
may not be granted to Employees of Affiliates or to Consultants or Non-Employee
Directors.
10.4. Payment of Option Price: The option price of the shares of Common Stock
received upon the exercise of an Option shall be paid within three days of the
date of exercise: (i) in cash, or (ii) with the proceeds received from a
broker-dealer whom the Participant has authorized to sell all or a portion of
the Common Stock covered by the Option, or (iii) with the consent of the
Committee, in whole or in part in Common Stock held by the Participant and
valued at Fair Market Value on the date of exercise. With the consent of the
Committee, payment upon the exercise of a Non-Qualified Option may be made in
whole or in part by Restricted Stock held by the Participant and valued at Fair
Market Value on the date the Option is exercised. In such case, the Common Stock
to which the Option relates shall be subject to the same forfeiture restrictions
originally imposed on the Restricted Stock exchanged therefor. An Option may be
exercised only for a whole number of shares of Common Stock.
 
11. Stock Appreciation Rights
SARs give the Participant the right to receive, upon exercise of the SAR, the
excess of (i) the Fair Market Value of one share of Common Stock on the date of
exercise over (ii) the grant price of the SAR as determined by the Committee,
but which may never be less than 100% of the Fair Market Value of a share of
Common Stock on the date of grant. The grant of SARs shall be subject to the
following terms and conditions:
11.1. The term of a SAR shall in no event be greater than ten years.
11.2. The Committee shall determine the time or times at which a SAR may be
exercised in whole or in part, the method of exercise, the method of settlement,
form of consideration payable in settlement, method by which Common Stock will
be delivered or deemed to be delivered to Participants, whether or not a SAR
shall be in tandem with any other Award, and any other terms and conditions of
any SAR.
11.3. The Committee may provide that a SAR shall be deemed to be exercised at
the close of business on the scheduled expiration date of such SAR.
12. Qualified Performance-Based Awards.





--------------------------------------------------------------------------------




To the extent the Committee determines, in its sole discretion, that it is
necessary or advisable in order to comply with the deductibility limitations of
Section 162(m) of the Code applicable to Qualified Performance-Based Awards, the
following rules shall apply:
12.1. Only an Employee who is a “covered employee” within the meaning of
Section 162(m) of the Code shall be eligible to receive Qualified
Performance-Based Awards. The Committee shall designate in its sole discretion
which covered employees will be Participants for a Performance Cycle within the
earlier of (i) the first 90 days of a Performance Cycle and (ii) the lapse of
25% of the Performance Cycle.
12.2. The Committee shall establish in writing within the earlier of (i) the
first 90 days of a Performance Cycle and (ii) the lapse of 25% of the
Performance Cycle, and in any event, while the outcome is substantially
uncertain, (A) Performance Goals for the Performance Cycle, and (B) in respect
of such Performance Goals, a minimum acceptable level of achievement below which
no payment will be made or no Award shall vest or become exercisable, and an
objective formula or other method for determining the amount of any payment to
be made or the extent to which an Award hereunder shall vest or become
exercisable if performance is at or above such minimum acceptable level but
falls short of the maximum achievement of the specified Performance Goals.
12.3. Following the completion of a Performance Cycle, the Committee shall
review and certify in writing whether, and to what extent, the Performance Goals
for the Performance Cycle have been achieved and, if so, to also calculate and
certify in writing the amount of the Qualified Performance-Based Awards earned
for the Performance Cycle based upon the Performance Goals and the related
formulas or methods as determined pursuant to Section 12.2. The Committee shall
then determine the actual amount payable or the extent to which an Award is
vested or exercisable as a result of attainment of such Performance Goals under
each Participant’s Award for the Performance Cycle, and, in doing so, may reduce
or eliminate, except as otherwise provided in the Award Agreement, the amount of
the Award. In no event shall the Committee have the authority to increase Award
amounts to any covered employee under a Qualified Performance-Based Award.
12.4. A Qualified Performance-Based Award granted, vesting or becoming
exercisable with respect to a Performance Cycle shall be paid (unless such Award
is subject to the Participant’s exercise, which exercise such Participant has
not effectuated) as soon as practicable following completion of the
certification described in Section 12.3 but in no event later than December 31
of the year following the year in which the applicable Performance Cycle ends.
 
13. Adjustments upon Changes in Capitalization
13.1. In order to prevent dilution or enlargement of the rights of Participants
under the Plan as a result of any stock dividend, recapitalization, forward
stock split or reverse stock split, reorganization, division, merger,
consolidation, spin-off, combination, repurchase or share exchange,
extraordinary or unusual cash distribution or other similar corporate
transaction or





--------------------------------------------------------------------------------




event that affects the Common Stock, the Committee shall adjust (i) the number
and kind of shares of Common Stock which may thereafter be issued in connection
with Awards or Prior Plan Awards, (ii) the number and kind of shares of Common
Stock issuable in respect of outstanding Awards or Prior Plan Awards, (iii) the
aggregate number and kind of shares of Common Stock available under the Plan,
and (iv) the exercise or grant price relating to any Award or Prior Plan Award.
Any such adjustment shall be made in an equitable manner which reflects the
effect of such transaction or event. It is provided, however, that in the case
of any such transaction or event, the Committee may make any additional
adjustments to the items in (i) through (iv) above which it deems appropriate in
the circumstances, or make provision for a cash payment with respect to any
outstanding Award or Prior Plan Award; and it is provided, further, that no
adjustment shall be made under this Section that would cause the Plan to violate
Section 422 of the Code with respect to Incentive Stock Options or that would
adversely affect the status of any Award or Prior Plan Award that is
“performance-based compensation” under Section 162(m) of the Code.
13.2. In addition, the Committee is authorized to make adjustments in the terms
and conditions of, and the criteria included in, Awards, including any
Performance Goals, in recognition of unusual or nonrecurring events (including,
without limitation, events described in Section 13.1) affecting the Company, any
Subsidiary or Affiliate, or in response to changes in applicable laws,
regulations, or accounting principles. Notwithstanding the foregoing, no
adjustment shall be made in any outstanding Awards to the extent that such
adjustment would adversely affect the intended status of the Award as
“performance-based compensation” under Section 162(m) of the Code.
14. Termination and Amendment
14.1. The Board may amend, alter, suspend, discontinue, or terminate the Plan
without the consent of the Company’s stockholders or Participants (including
with retroactive effect), except that any such amendment, alteration,
suspension, discontinuation, or termination shall be subject to the approval of
the Company’s stockholders if (i) such action would increase the number of
shares subject to the Plan, (ii) such action results in the repricing,
replacement or repurchase of any Option or SAR, or (iii) such stockholder
approval is required by any federal or state law or regulation or the rules of
any stock exchange or automated quotation system on which the Common Stock may
then be listed or quoted, in each case, except as provided in Section 13.1. The
Committee may waive any conditions or rights under, or amend, alter, suspend,
discontinue, or terminate, any Award theretofore granted and any Award Agreement
relating thereto (including with retroactive effect).
14.2. The foregoing notwithstanding, any Performance Goal or other performance
condition specified in connection with an Award shall not be deemed a fixed
contractual term, but shall remain subject to adjustment by the Committee, in
its discretion at any time in view of the Committee’s assessment of the
Company’s strategy, performance of comparable companies, and other
circumstances, except to the extent that any such adjustment to a performance





--------------------------------------------------------------------------------




condition would adversely affect the intended status of an Award as
“performance-based compensation” under Section 162(m) of the Code.
 
15. No Right to Award, Employment or Service
Neither the Plan nor any action taken hereunder shall be construed as giving any
Employee, Consultant or Non-Employee Director any right to be retained in the
employ or service of the Company, any Subsidiary or Affiliate. For purposes of
the Plan, transfer of employment or service between the Company and its
Subsidiaries and Affiliates shall not be deemed a termination of employment or
service.
16. Taxes
The Company, any Subsidiary or Affiliate is authorized to withhold from any
payment relating to an Award under the Plan, including from a distribution of
Common Stock or any payroll or other payment to a Participant amounts of
withholding and other taxes due in connection with any transaction involving an
Award, and to take such other action as the Committee may deem advisable to
enable the Company, the Subsidiary or Affiliate and Participants to satisfy
obligations for the payment of withholding taxes and other tax obligations
relating to any Award. This authority shall include authority to withhold or
receive Common Stock or other property and to make cash payments in respect
thereof in satisfaction of a Participant’s tax obligations. Withholding of taxes
in the form of shares of Common Stock shall not occur at a rate that exceeds the
minimum required statutory federal and state withholding rates (except as
otherwise determined by the Committee in its sole discretion). Participants who
are subject to the reporting requirements of Section 16 of the 1934 Act may
elect to pay all or a portion of any withholding or other taxes due in
connection with an Award by directing the Company to withhold shares of Common
Stock that would otherwise be received in connection with such Award.
17. Limits on Transferability; Beneficiaries
No Award or other right or interest of a Participant under the Plan shall be
pledged, encumbered, or hypothecated to, or in favor of, or subject to any lien,
obligation, or liability of such Participant to, any party, other than the
Company, any Subsidiary or Affiliate, or assigned or transferred by such
Participant otherwise than by will or the laws of descent and distribution, and
such Awards and rights shall be exercisable during the lifetime of the
Participant only by the Participant or his or her guardian or legal
representative. Notwithstanding the foregoing, the Committee may, in its
discretion, provide that Awards or other rights or interests of a Participant
granted pursuant to the Plan (other than an Incentive Stock Option) be
transferable, without consideration, to immediate family members (i.e.,
children, grandchildren or spouse), to trusts for the benefit of such immediate
family members and to partnerships in which such family members are the only
partners. The Committee may attach to such transferability feature such terms
and conditions as it deems advisable. In addition, a Participant may, in the
manner





--------------------------------------------------------------------------------




established by the Committee, designate a beneficiary (which may be a person or
a trust) to exercise the rights of the Participant, and to receive any
distribution, with respect to any Award upon the death of the Participant. A
beneficiary, guardian, legal representative or other person claiming any rights
under the Plan from or through any Participant shall be subject to all terms and
conditions of the Plan and any Award Agreement applicable to such Participant,
except as otherwise determined by the Committee, and to any additional
restrictions deemed necessary or appropriate by the Committee.
18. No Rights to Awards; No Stockholder Rights
No Participant shall have any claim to be granted any Award under the Plan, and
there is no obligation for uniformity of treatment of Participants. No Award
shall confer on any Participant any of the rights of a stockholder of the
Company unless and until Common Stock is duly issued or transferred to the
Participant in accordance with the terms of the Award.
19. Foreign Nationals.
Without amending the Plan, Awards may be granted to Employees, Consultants and
Non-Employee Directors who are foreign nationals or are employed or providing
services outside the United States or both, on such terms and conditions
different from those specified in the Plan as may, in the judgment of the
Committee, be necessary or desirable to further the purpose of the Plan.
Moreover, the Committee may approve such supplements to, or amendments,
restatements or alternative versions of, the Plan as it may consider necessary
or appropriate for such purposes without thereby affecting the terms of the Plan
as in effect for any other purpose, provided that no such supplements,
amendments, restatements or alternative versions shall include any provisions
that are inconsistent with the terms of the Plan, as then in effect, unless the
Plan could have been amended to eliminate such inconsistency without further
approval by the stockholders of the Company.
20. Securities Law Requirements
20.1. No Award or Prior Plan Award shall be exercisable if the Company shall at
any time determine that (a) the listing upon any securities exchange,
registration or qualification under any state or federal law of any Common Stock
otherwise deliverable upon such exercise, or (b) the consent or approval of any
regulatory body or the satisfaction of withholding tax or other withholding
liabilities, is necessary or appropriate in connection with such exercise. In
any of the events referred to in clause (a) or clause (b) above, the
exercisability of such Awards or Prior Plan Awards shall be suspended and shall
not be effective unless and until such withholding, listing, registration,
qualifications or approval shall have been effected or obtained free of any
conditions not acceptable to the Company in its sole discretion, notwithstanding
any termination of any Award or Prior Plan Award or any portion of any Award or
Prior Plan Award during the period when exercisability has been suspended.





--------------------------------------------------------------------------------




20.2. The Committee may require, as a condition to the right to exercise any
Award or Prior Plan Award that the Company receive from the Participant, at the
time any such Award or Prior Plan Award is exercised, vests or any applicable
restrictions lapse, representations, warranties and agreements to the effect
that the shares are being purchased or acquired by the Participant for
investment only and without any present intention to sell or otherwise
distribute such shares and that the Participant will not dispose of such shares
in transactions which, in the opinion of counsel to the Company, would violate
the registration provisions of the Securities Act of 1933, as then amended, and
the rules and regulations thereunder. The certificates issued to evidence such
shares shall bear appropriate legends summarizing such restrictions on the
disposition thereof.
21. Recoupment
Any Award granted pursuant to the Plan shall be subject to mandatory repayment
by the Participant to the Company pursuant to the terms of any Company
“clawback” or recoupment policy directly applicable to the Plan and (i) set
forth in the Participant’s Award Agreement or (ii) required by law to be
applicable to the Participant.
22. Termination
Unless the Plan previously shall have been terminated by action of the Board,
the Plan shall terminate on the 10-year anniversary of the Effective Date, and
no Awards under the Plan shall thereafter be granted.
23. Fractional Shares
The Company will not be required to issue any fractional shares of Common Stock
pursuant to the Plan. The Committee may provide for the elimination of fractions
and for the settlement of fractions in cash.
24. Governing Law
To the extent that Federal laws do not otherwise control, the validity and
construction of the Plan and any Award Agreement entered into thereunder shall
be construed and enforced in accordance with the laws of the State of
California, but without giving effect to the choice of law principles thereof.
 





